Title: To Benjamin Franklin from C. L. Brust, 24 April 1779
From: Brust, C. L.
To: Franklin, Benjamin


Monseigneur
Bordeaux Le 24 Avril 1779.
Il s’est elevé divers procés entre les assurés et les assureurs des batiments & Cargaisons partis de L’Amerique Septentrionale pour la françe, et pris par les Anglois ou peris, et je Suis du Nombre de ceux qui Sont en Souffrance par le refus des assureurs de payer les pertes.
Un des grands obstacles a faire finir ces discussions est dans L’Incertitude du rapport de L’Argent de LAmerique a Celui de françe et un tarif qui de Yorktown a eté envoyé ici lannée derniere a eté rejetté par les assureurs faute d’etre revetu d’un Certifficat Authentique, Cest pour Cela que j’ose Supplier Votre Excellence de Certiffier veritable la Copie de ce Tarif cy joint Syl est juste, ou dans le Cas Contraire Oserois je esperer que Votre Excellence daignat men faire parvenir un a laide du quel je puisse parvenir a faire determiner les pertes a payer par les assureurs.
Jai l’honneur d’etre avec le plus profond Respect Monseigneur de Votre Excellence Le Trés humble et Trés Obeïssant Serviteur
C. L. Brust
 
Notation: C. L. Brust Bordeaux 24. Avril 1779.
